UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     18-CR-528-5 (JMF)
                                                                       :
ADRIENNE ROBERTS,                                                      :   MEMORANDUM OPINION
                                                                       :       AND ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On April 2, 2020, the Defendant in this case, Adrienne Roberts, joined a growing chorus

of defendants seeking compassionate release before a COVID-19 outbreak in their jail or prison

puts their lives at risk. See ECF Nos. 287, 289 (“Def.’s Mem.”). The Court shares her concerns.

She is HIV-positive and, thus, may have a heightened risk of death in the event that she contracts

COVID-19. And, as an inmate in the Metropolitan Correctional Center (“MCC”), a dense urban

jail in which several inmates have tested positive for COVID-19, she faces a particularly grave

danger of contracting the disease. See Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for Disease Control, at

2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance

-correctional-detention.pdf.1 Unfortunately, as compelling as Ms. Roberts’s plea for help may

be, the Court lacks authority to order the relief she seeks under the compassionate release statute,




1
        See also Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1
(Mar. 23, 2020), available at https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%
20DOJ%20and%20BOP%20on%20COVID-19%20and%20FSA%20provisions%20-%20final%
20bipartisan%20text%20with%20signature%20blocks.pdf (“Conditions of confinement do not
afford individuals the opportunity to take proactive steps to protect themselves, and prisons often
create the ideal environment for the transmission of contagious disease.”).
18 U.S.C. § 3582(c)(1)(A). Accordingly, and for the reasons stated below, her motion must be

and is denied. At the same time, the Court urges the Bureau of Prisons (“BOP”) to consider

whether to grant Ms. Roberts temporary release pursuant to the furlough statute, 18 U.S.C.

§ 3622, as doing so may reduce her risks while ensuring that she serves her full sentence.

                                 COMPASSIONATE RELEASE

       It is well established that “[a] court may not modify a term of imprisonment once it has

been imposed except pursuant to statute.” United States v. Gotti, — F. Supp. 3d —, No. 02-CR-

743-07 (CM), 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020). Section 3582(c)(1)(A)(i), the

compassionate release statute, is one such exception: It permits a court to “reduce” a term of

imprisonment, after considering the factors set forth in 18 U.S.C. § 3553(a), if “it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). By the statute’s plain terms, however, a court may do so only “upon motion

of the Director of the Bureau of Prisons” or “upon a motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Id. No such motion has been made by

the BOP Director, and Ms. Roberts concedes that she has not yet satisfied the requirements for

bringing a motion on her own. See Def.’s Mem. 5. And although the Government has taken the

view that the requirements can be waived, see United States v. Gentille, No. 19-CR-590-1 (KPF),

ECF No. 31 (S.D.N.Y. Apr. 6, 2020) (noting the Government’s position that the requirement is

not jurisdictional, but is “mandatory unless waived by the Government”), and has exercised its

discretion to waive them in other cases based on the threat of COVID-19, see, e.g., United States



                                                   2
v. Jasper, No. 18-CR-390-18 (PAE), ECF No. 440 (S.D.N.Y. Apr. 6, 2020), it has — for

whatever reason — elected not to do so here.

        Ms. Roberts argues that the Court may disregard the express exhaustion requirement in

light of COVID-19, even without a waiver by the Government. See Def.’s Mem. 5; ECF No.

292 (“Def.’s Supp.”), at 2-6. Courts do have some flexibility to disregard exhaustion

requirements when they are judicially imposed. See Washington v. Barr, 925 F.3d 109, 115-19

(2d Cir. 2019) (imposing an exhaustion requirement as a “prudential rule of judicial

administration,” subject to “broad” exceptions (internal quotation marks omitted)); Maxwell v.

N.Y. Univ., 407 F. App’x 524, 527 (2d Cir. 2010) (summary order) (“Where a statute does not

explicitly require exhaustion, we must exercise discretion and balance the interest of the

individual in retaining prompt access to a federal judicial forum against countervailing

institutional interests favoring exhaustion.” (internal quotation marks omitted)). As the Supreme

Court has emphasized, however, “a statutory exhaustion provision stands on different footing.”

Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). In particular, statutory exhaustion requirements,

such as those set forth in Section 3582(c), must be “strictly” enforced. United States v. Monzon,

No. 99-CR-157 (DLC), 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020); United States v. Raia,

— F.3d —, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (describing the failure

to exhaust as a “glaring roadblock foreclosing compassionate release at this point”). Moreover,

in the case of Section 3582(c), the statute itself includes a limited futility-like exception, as it

allows an inmate to seek relief “after . . . the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). Given Congress’s

decision to mandate exhaustion and to specify a single alternative, the Court is not free to infer a

general “unwritten ‘special circumstances’ exception.” See Ross, 136 S. Ct. at 1856, 1862



                                                   3
(holding that the Prison Litigation Reform Act’s “mandatory language means a court may not

excuse a failure to exhaust, even to take [special] circumstances into account”).

       Nevertheless, out of an abundance of caution, the Court ordered the parties to submit

supplemental briefing on potentially analogous statutory exhaustion requirements that have been

held to be waivable or excusable by courts in certain circumstances. See ECF No. 290 (citing

Title VII and the Social Security Act). For example, the Second Circuit has held that the

provision of Title VII requiring a private plaintiff to first file a charge with the Equal

Employment Opportunity Commission (“EEOC”) and obtain a right-to-sue letter “is not a

jurisdictional [prerequisite], but only a precondition to bringing a Title VII action that can be

waived by the parties or the court.” Francis v. City of N.Y., 235 F.3d 763, 768 (2d Cir. 2000)

(emphasis added) (internal quotation marks and alterations omitted) (discussing 42 U.S.C.

§ 2000e-5(e), (f)); Rein v. McCarthy, — F. App’x —, No. 19-842-cv, 2020 WL 1042220, at *1

(2d Cir. Mar. 4, 2020) (summary order) (reaffirming this principle). Similarly, the Supreme

Court recently held that exhaustion of the administrative review process set forth under the

Social Security Act may be “excused by the courts,” so long as the claims are “presented to the

agency.” Smith v. Berryhill, 139 S. Ct. 1765, 1773-74 (2019).

       Upon review of the parties’ submissions and further analysis, however, the Court

concludes that neither statute suggests that Section 3582(c) permits a similar exception. The

flexibility interpreted in the Social Security Act stems from its language providing for judicial

review “after any final decision” by the agency, reflecting Congress’s “intent to use [the] term

[‘final decision’] expansively.” Smith, 139 S. Ct. at 1774 (emphasis added). The language of

Section 3582(c)(1)(A), by contrast, is substantially more restrictive, requiring the defendant

either to exhaust “all administrative rights to appeal” or to wait “30 days from the receipt of such



                                                   4
a request by the warden.” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The Second Circuit’s

interpretation of Title VII, on the other hand, relied heavily on Zipes v. Trans World Airlines,

Inc., 455 U.S. 385 (1982), which concluded from the legislative history of Title VII that the

requirement to file an EEOC charge was intended to “operate as a statute of limitations” and

thus, “like a statute of limitations, is subject to waiver, estoppel, and equitable tolling.” Id. at

393-94; see also Francis, 235 F.3d at 767. Ms. Roberts has identified no comparable legislative

history for Section 3582(c). In fact, the legislative history that Ms. Roberts cites indicates that

Congress recognized the importance of expediting applications for compassionate release and

still chose to require a thirty-day waiting period. See Def.’s Supp. 5. Under Ross, the Court

must abide by Congress’s choice, given Section 3582(c)’s clear command that the Court “may

not” grant compassionate release except under the conditions Congress prescribed.2




2
        In general, the exhaustion requirement makes good sense. The BOP “is frequently in the
best position to assess, at least in the first instance, a defendant’s conditions, the risk presented to
the public by his release, and the adequacy of a release plan.” United States v. Russo, No. 16-
CR-441 (LJL), ECF No. 54, at 4 (S.D.N.Y. Apr. 3, 2020). At the same time, by allowing for
judicial review after a lapse of thirty days, the statute itself “reflects congressional intent for the
defendant to have the right to a meaningful and prompt judicial determination of whether he
should be released.” Id. Under normal circumstances, the thirty-day safeguard “functions as ‘an
accelerant to judicial review,’ providing defendants with recourse to the courts after the lapse of
an otherwise ‘exceptionally quick’ 30-day period.” United States v. Gross, No. 15-CR-769
(AJN), 2020 WL 1673244, at *2-3 (S.D.N.Y. Apr. 6, 2020) (quoting Russo, ECF No. 54, at 5).
But the present circumstances are anything but normal: In the last thirty days, the number of
diagnosed cases of COVID-19 in New York State alone has grown from a handful to over
100,000. See id. In these circumstances, “30 days is anything but ‘exceptionally quick’ —
indeed, each day, perhaps each hour, that elapses ‘threatens incarcerated defendants with greater
peril.’” Id. (quoting Russo, ECF No. 54, at 5). It follows that requiring a defendant to wait a full
thirty days before filing a motion for compassionate release “may pervert congressional intent by
transforming the 30-day rule into an obstacle — rather than an accelerant — to judicial review,
and result in irreparable harm to defendants.” Id. (internal quotation marks and citations
omitted). Thus, this Court joins the many others that have called on the BOP to expedite its
decisions on applications for compassionate release in light of the threat of COVID-19.
                                                   5
       The Court notes that, even if Ms. Roberts had exhausted her administrative remedies, the

compassionate release statute does not allow the Court to grant Ms. Roberts what is, in the

Court’s view, the appropriate relief — temporary release from custody. At most, Section

3582(c) allows a court to “reduce” a term of imprisonment if the requirements for compassionate

release are satisfied. 18 U.S.C. § 3582(c)(1)(A) (emphasis added). By its plain terms, therefore,

the statute does not permit the Court “to order [Ms. Roberts] temporarily released from custody

until circumstances improve.” United States v. Credidio, No. 19-CR-111-1 (PAE), ECF No. 66,

at 5 (Apr. 2, 2020) (internal quotation marks omitted); cf. Dillon v. United States, 560 U.S. 817,

831 (2010) (holding that Section 3582(c)(2), which also authorizes courts to “reduce” a

defendant’s “term of imprisonment” under certain conditions, only “permits a sentence

reduction,” not “a resentencing”). Thus, the only way to grant Ms. Roberts the relief she seeks

(i.e., release from prison) under Section 3582(c) is to reduce her sentence to time served — in

other words, to permanently release her. The Court need not decide now whether it would make

that choice, but — unless circumstances change for dramatically for the worse — it would be

hard pressed to conclude that, whereas the Section 3553(a) factors justified a forty-eight-month

sentence only a month ago, the same factors suddenly justify a time-served sentence today. Cf.

Credidio, ECF No. 62, at 1 (Mar. 30, 2020) (refusing to reduce a sentence to time served

pursuant to Section 3582(c) on the ground that “a lengthy term of imprisonment is required for

[the defendant] for all the reasons reviewed at sentencing”). The Court does not wish to give

Ms. Roberts a windfall; it wishes to temporarily release her until the threat from COVID-19

passes and she can finish her sentence in safety. Unfortunately, Section 3582(c) does not give

the Court power to do that.




                                                 6
                                          FURLOUGH

       In part for these reasons, the Court also ordered supplemental briefing on the furlough

statute, Section 3622. ECF No. 290. On its face, the furlough statute would seem to be a better

fit for the present circumstances, given the concerns described above. In relevant part, it

provides as follows:

       The Bureau of Prisons may release a prisoner from the place of his imprisonment
       for a limited period if such release appears to be consistent with the purpose for
       which the sentence was imposed and any pertinent policy statement issued by the
       Sentencing Commission pursuant to 28 U.S.C. § 994(a)(2), if such release
       otherwise appears to be consistent with the public interest and if there is
       reasonable cause to believe that a prisoner will honor the trust to be imposed in
       him, by authorizing him, under prescribed conditions, to —
               (a) visit a designated place for a period not to exceed thirty days, and then
               return to the same or another facility, for the purpose of —
                       ...
                       (3) obtaining medical treatment not otherwise available;
                       . . . or
                       (6) engaging in any other significant activity consistent with the
                       public interest . . . .
18 U.S.C. § 3622(a) (emphases added). Either of the highlighted subsections may well be

sufficient to justify Ms. Roberts’s temporary release under the circumstances. And the

Government has taken the position that such release can be extended beyond the thirty days, ECF

No. 291 (“Gov’t Supp.”), at 7, so the statute would provide a means to release Ms. Roberts until

the threat posed by COVID-19 subsides and she could be safely returned to prison to finish her

sentence.

       The problem is that the decision of whether to grant Ms. Roberts a furlough under

Section 3622 is committed to sole discretion of the BOP. As virtually every court to consider the

question appears to have held, “[t]he statute could not be clearer as to whom it vests with the


                                                 7
authority to grant temporary release . . . . [It] gives authority over temporary-release decisions

‘to the Bureau of Prisons (BOP), not the federal courts.’” In re Radcliff, No. 12-1444, 2012 WL

5974172, at *1 (10th Cir. Nov. 28, 2012) (quoting United States v. Premachandra, No. 95-2871,

1996 WL 102567, at *1 (8th Cir. Mar. 8, 1996) (per curiam) (unpublished)); accord McMullen v.

Hambrick, No. 93-5089, 1993 WL 302197, at *1 (6th Cir. Aug. 6, 1993) (unpublished); United

States v. Schaefer, No. 07-CR-498 (LJL) (S.D.N.Y.), ECF No. 73 (Apr. 6, 2020), at 4; United

States v. Hernandez, No. 19-CR-834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020);

United States v. Clark, No. CR 10-50015-02 (JLV), 2012 WL 4324910, at *1 (D.S.D. Sept. 20,

2012); United States v. Padilla, No. 09-CR-3598 (JB), 2012 WL 2175749, at *3 (D.N.M. May

31, 2012). In short, it is up to the BOP, not this Court, to decide whether to grant Ms. Roberts

temporary release pursuant to Section 3622.3

       That said, nothing in Section 3622 “prevents this Court from recommending” that BOP

exercise its discretion to grant Ms. Roberts temporary release. Schaefer, ECF No. 73, at 4. In

the absence of further information about Ms. Roberts’s medical condition, the Court is not



3
        That is not say that the BOP’s decision is entirely unreviewable. As the Government
concedes, a defendant whose furlough request is denied may seek judicial review by way of a
petition for habeas corpus or mandamus. See Gov’t Supp. 7-8; see also, e.g., Santos v. United
States, No. 12-CV-4836 (DLI), 2013 WL 1952509, at *1 (E.D.N.Y. May 10, 2013) (indicating
that a defendant denied a furlough may “seek judicial review by filing a petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2241”); Levine v. Apker, 455 F.3d 71, 87 (2d Cir. 2006)
(vacating the dismissal of a habeas challenge where the BOP failed to properly consider statutory
factors under 18 U.S.C. § 3621). But any such review would be highly limited. See, e.g., United
States v. Cabrera, No. 06-CR-1165 (JFK), 2017 WL 398384, at *2 (S.D.N.Y. Jan. 27, 2017)
(noting that courts “cannot lightly second guess a deliberate and informed determination by the
agency charged with administering federal prison policy” (quoting Abdul-Malik v. Hawk-Sawyer,
403 F.3d 72, 76 (2d Cir. 2005)); cf. Johansson v. Strada, No. 12-CV-5296 (ARR), 2012 WL
6093534, at *4 (E.D.N.Y. Dec. 7, 2012) (“Not only does the BOP have the authority to designate
the place of confinement for federal prisoners, the BOP’s discretion in making prisoner
classifications is virtually unfettered.” (internal quotation marks omitted)). In any event, the
issue is not ripe at the moment, as it is not clear that Ms. Roberts has even filed a furlough
request with the BOP, let alone that the BOP has denied such relief.
                                                 8
prepared to go that far at this time, but does recommend that the BOP consider her for a

furlough. “Realistically, the best — perhaps the only — way to mitigate the damage and reduce

the death toll [of inmates from COVID-19] is to decrease the jail and prison population by

releasing as many people as possible.” United States v. Nkanga, 18-CR-713 (JMF), 2020 WL

1529535, at *1 (S.D.N.Y. Mar. 31, 2020). COVID-19 poses a particularly grave danger to

people with weakened immune systems, and there is no question that HIV patients — at least

those whose HIV is not well-controlled — are among the most immunocompromised. See HIV

and Opportunistic Infections, Coinfections, and Conditions, Nat’l Inst. H. (May 28, 2019),

aidsinfo.nih.gov/understanding-hiv-aids/fact-sheets/26/86/what-is-an-opportunistic-infection.

Thus, for Ms. Roberts, contracting COVID-19 might change her forty-eight-month sentence into

a death sentence. The Court acknowledges that the BOP must also consider competing interests

— including Ms. Roberts’s extensive criminal record and the severity of her crimes — but, in the

Court’s view, if Ms. Roberts is indeed a high-risk inmate, the scale would tip in favor of release.

Notably, that view accords with the Attorney General’s direction to “immediately review all

inmates who have COVID-19 risk factors” to identify “suitable candidates for home

confinement.” Memorandum from Att’y Gen. William Barr to Dir. of the Bureau of Prisons, at 2

(Apr. 3, 2020), available at ECF No. 291-2 (emphasis added). Ms. Roberts may well be a

“suitable candidate”; if so, the BOP should grant her a furlough as part of its “profound

obligation to protect the health and safety of all inmates.” Id. at 1.

                                          CONCLUSION

       For the foregoing reasons, Ms. Roberts’s motion for compassionate release is denied

without prejudice to renewal if the BOP does not act upon her request within thirty days of its

receipt. At the same time, the Court recommends that the BOP consider whether to grant Ms.



                                                  9
Roberts a temporary release pursuant to the furlough statute. If appropriate, doing so would

reduce the threat posed to her and to all inmates detained in the MCC, while also ensuring that

she serves the sentence that only one month ago the Court concluded she deserves. To ensure

that the BOP learns of the Court’s recommendation and treats this matter with the urgency it

requires, the Court directs counsel for the Government to promptly serve this Memorandum

Opinion and Order on the Warden and Chief Counsel of the MCC.

       The Clerk of Court is directed to terminate ECF Nos. 288, 289, and 292.


       SO ORDERED.

Dated: April 8, 2020                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                               10
